Citation Nr: 0318481	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  99-23 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for asthma or restrictive 
airway disease.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The appellant had active service from March 3, 1999, to March 
23, 1999.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In February 1999, the Board remanded this matter to the RO 
for further development.  This case has been returned to the 
Board for appellate review; however, for the reasons stated 
below the Board finds that additional development is 
required.  


REMAND

The appellant asserts that he developed asthma as a result of 
service.  However, the RO denied the appellant's claim on the 
basis that the disorder existed prior to service and was not 
aggravated by service.   

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (2002); 38 C.F.R. § 3.303 (2002).  Every claimant 
shall be taken to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects noted 
at the time of the examination, acceptance and enrollment, or 
where clear and unmistakable evidence or medical judgment is 
such as to warrant a finding that the disease or injury 
existed before acceptance and enrollment, and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (2002).  

The appellant was born on January [redacted]
, 1977.  Private medical 
records dated from 1977 to 1992 reflect that the appellant 
was seen for a number of disorders.  These records do not 
contain complaints or findings with respect to a restrictive 
airway disease or asthma, but they do show that the appellant 
had pneumonia in 1989 at age 12.  

The Board notes that the appellant's complete entrance 
examination report is not available.  The evidence shows that 
the appellant entered service on March 3, 1999.  Service 
medical records reflect that beginning on March 11, 1999, the 
appellant complained of shortness of breath and gave a 
history of having asthma since childhood.  A March 12, 1999, 
medical entry reflects that the appellant complained of 
shortness of breath and wheezing with physical training.  It 
was noted that service laboratory studies and X-rays were 
consistent with reactive airway disease/asthma.  The 
appellant indicated that day that he had a history of asthma 
from age 12.  On March 12, 1999, a Medical Evaluation Board 
(MEB) determined that the appellant had reactive airway 
disease/asthma that existed prior to service and that the 
disorder was not permanently aggravated by service.  

In light of the fact that the appellant's medical records 
prior to service do not reflect any findings or diagnoses of 
respiratory disorder, including asthma and that the MEB found 
that the appellant's asthma existed prior to service, the 
Board is of the view that a medical examination and opinion 
are warranted to determine the nature and etiology of the 
appellant's asthma.  See Crowe v. Brown, 7 Vet. App. 238 
(1994).  

Accordingly, the case is Remanded to the RO for the following 
action:  

1.  The RO should schedule a VA examination to 
determine the nature and extent of the appellant's 
asthma.  A copy of the appellant's claims file and 
a copy of this remand should be made available to 
the examiner; review of such should be reflected in 
the completed examination report.  All indicated 
studies and tests should be conducted.  If asthma 
is found to be present, the examiner is requested 
to respond to the following:

a.  The examiner should state whether any asthma 
found existed prior to the appellant's entrance 
into active military service and to explain the 
basis for such conclusion by citing to specific 
medical records.  

b.  If asthma or restrictive airway disease is 
found to have existed prior to service, the 
examiner is requested to state whether or not such 
increased in severity during service, and if so, 
whether or not such increase was due to the nature 
progress of the condition.  

c.  If asthma is not found to have existed prior to 
service, the examiner is requested to provide an 
opinion as to whether it at least as likely as not 
that such had its onset during service or is 
otherwise causally related to any incident of 
service.  

2.  The appellant should be asked to provide a copy 
of his entrance examination, dated January 23, 1999, 
if he has it in his possession.  

3.  Thereafter, the RO should review the claims file 
and ensure that all necessary notice and development 
has been undertaken.  If any development is 
incomplete, undertake appropriate corrective action.  
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Then, the RO should then readjudicate the 
claim of entitlement to service connection for 
asthma.   

5.  If the benefit sought remains denied, the 
appellant and his representative should be 
furnished an appropriate supplemental statement of 
the case and given the opportunity to respond.  
Thereafter, the case should be returned to Board 
for further appellate consideration, if 
appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



